Citation Nr: 0414614	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  01-07 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the appellant's claim 
of service connection for the cause of the veteran's death 
and to dependents' educational assistance pursuant to Title 
38, United States Code, Chapter 35.  The appellant is the 
widow of the veteran, and she perfected a timely appeal of 
this determination to the Board.

The RO subsequently recognized that, in light of the Board's 
March 1961 decision denying service connection for the cause 
of the veteran's death, that the claim had to be considered 
on a finality basis, and in the July 2002 Supplemental 
Statement of the Case (SSOC), the RO recharacterized the 
issue as involving whether new and material evidence had been 
received to reopen this claim.

In December 2002, the appellant and her son, accompanied by 
her accredited representative, testified at a videoconference 
hearing before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board).  During the December 2002 
hearing, the appellant specifically withdrew her claim of 
entitlement to dependent's educational assistance pursuant to 
38 U.S.C.A. Chapter 35.  As such, this issue is not before 
the Board.  38 C.F.R. § 20.204(c) (2003).

In an April 2003 decision, the Board reopened the appellant's 
cause of death claim, and in June 2003, remanded it for 
further development and adjudication.  Because the RO has 
confirmed and continued the denial of service connection for 
the cause of the veteran's death, this case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  At the time of the veteran's death, service connection 
was in effect for thrombophlebitis of the left leg, evaluated 
as 60 percent disabling, effective October 23, 1952, and for 
a post-operative appendectomy scar, rated as noncompensably 
disabling, effective April 1, 1946.

3.  The evidence in relative equipoise as to whether the 
veteran's service-connected thrombophlebitis of the left leg 
contributed to or caused the veteran's death.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
disability of service origin contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's claim of 
service connection for the cause of the veteran's death and 
that the requirements of the VCAA have in effect been 
satisfied.

In July 2003, the RO had solicited an opinion from a VA 
examiner addressing whether the veteran's death was related 
to his service-connected disabilities.  She and her 
representative have been provided with a Statement of the 
Case (SOC) and SSOC that discuss the pertinent evidence, and 
the laws and regulations related to the claim, and 
essentially notified them of the evidence needed by the 
appellant to prevail on the claim.  In the RO's July 2002 and 
Board's April 2003 letters, as well as in the Board's June 
2003 remand, VA advised the appellant of the evidence needed 
to substantiate her claim and offered to assist her in 
obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, the appellant and her son testified at a Board 
hearing in December 2002, and there is no identified evidence 
that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a second remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, in light of the Board's favorable 
determination and the extensive record on appeal, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As such, a remand for compliance of the Board's June 
2003 remand instructions, pursuant to the holding of the 
Court's decision in Stegall v. West, 11 Vet. App. 268 (1998), 
is not warranted.  See Evans v. West, 12 Vet. App. 22, 30-31 
(1998).  

Background

The service medical records show that the veteran was 
hospitalized for complaints of abdominal pain and underwent 
an appendectomy.  They further reflect that seven days 
subsequent to the surgery, he had a wound abscess and 
thereafter developed thrombophlebitis of the left leg.  The 
veteran was treated for left leg pain and swelling that was 
aggravated by walking or standing and the disability became 
progressively worse until examiners concluded that he was 
unable to perform the duties required of military service.  
Following a readmission to a service hospital, a board of 
medical examiners recommended that the veteran be discharged 
due to his phlebitis of the left leg, and he was issued a 
Certificate of Disability for Discharge; he separated from 
service in July 1945.

In an August 1945 rating decision, based solely on its review 
of the service medical records, the RO granted service 
connection for phlebitis of the left leg with persistent 
swelling and assigned an initial 30 percent evaluation 
pursuant to Diagnostic Code 1308 of the 1933 Schedule for 
Rating Disabilities, effective July 14, 1945; the RO also 
granted service connection for a healed appendectomy scar and 
assigned an initial noncompensable, also effective July 14, 
1945.

In July 1948, the veteran was formally evaluated by VA for 
the first time.  The physician noted the veteran's history of 
suffering from chronic phlebitis of the left leg.  He added 
that the veteran had an acute flare-up of the condition in 
1946 with subsequent ulceration, and that since that time, he 
had had "rather constant pain, frequent swelling of the left 
leg and probably, due to putting his entire weight on the 
right leg, to some extent this one too."  The examination 
revealed that he had slight left ankle edema and enlargement 
of the greater saphenous vein, with some upper thigh 
tenderness that extended to the junction of the saphenous and 
femoral veins.  The physician further reported that the 
veteran had left leg discoloration and definite cyanosis; the 
diagnoses were phlebitis, chronic, superficial and deep 
veins, left lower leg, and healed appendectomy scar.

Based on the findings and conclusions contained in the VA 
examination report, in a September 1948 rating decision, the 
RO confirmed and continued the 30 percent evaluation for the 
veteran's left leg phlebitis under Diagnostic Code 7121 of 
the 1945 Schedule for Rating Disabilities, which became 
effective on April 1, 1946; the RO also continued the 
noncompensable rating for his healed appendectomy scar.

The veteran was again formally evaluated by VA in October 
1952.  The physician noted the in-service history of the 
veteran's phlebitis and that he tried to work as a cabinet 
maker but was unable to stand and use his left leg during he 
day and had severe cramps in both legs at night.  The 
examiner also indicated that the veteran had recurrent 
varicose ulcers, the most recent of which had persisted for 
the past seven months and had been resistant to all forms of 
treatment.  The diagnosis was severe phlebitis of the lower 
extremities, worse on the left; and varicose ulcers, left 
tibial area.  The physician stated that the prognosis was 
unfavorable unless the veteran's lower extremities remained 
elevated for long periods, which the veteran was unable to do 
because he had to earn a livelihood.  He added that the 
veteran was completely disabled by the above conditions.

In addition, in an October 1952 letter to the manager of the 
Alexandria, Louisiana, VA hospital, an Air Force captain, who 
was the veteran's supervisor at Alexandria Air Force Base 
(AFB) in Alexandria, Louisiana, wrote to VA concerning the 
veteran's deteriorating physical condition.  In his report, 
he stated that the veteran was thirty years of age and was a 
civil service employee in the carpenter shop at the AFB.  The 
captain noted that the veteran had been evaluated as 30 
percent disabled by VA since his discharge.  

The captain further noted that the veteran had repeatedly 
been seen and cared for at the AFB dispensary "in spite of 
the fact that we are authorized to give only emergency care 
to civil service employees."  The captain indicated that the 
veteran was authorized to receive outpatient care from a 
physician from September 3 to October 3, 1952; he added that 
the treatment could not be continued after that time because 
the physician had been drafted into military service.

The captain reported that the condition of the veteran's leg 
was becoming increasingly serious.  He stated that despite 
the worsening, the veteran was considerably reluctant to be 
hospitalized because of his "justifiable" worry about the 
financial support of his family.  The captain added that he 
was able to convince the veteran that it would be less risk 
for his family if he were hospitalized to treat the 
condition, and because he was a civil service employee and a 
veteran, he advised him to go to Alexandria, Louisiana, VA 
hospital.

The veteran was again formally evaluated by VA in January 
1953.  The physician noted the veteran's pertinent history 
and indicated that a recent examiner prescribed Priscoline 
and Vitamin E to treat the condition.  He also reported that 
the veteran wore an elastic bandage all the time, and 
indicated that the veteran complained that his left foot 
remained cold and sweated a lot.  The physician observed that 
the veteran was employed as a cabinet maker at the AFB in 
Alexandria, Louisiana, and that he had lost approximately 72 
days during the previous year due to his left leg ulcers.  

Following his physical examination, the physician diagnosed 
the veteran as having chronic thrombophlebitis of the left 
lower extremity that resulted from an in-service 
appendectomy.  The examiner reported that the disability was 
manifested by edema, ulceration, abnormal pigmentation, 
varicose veins and a cold and moist left foot.  He also 
diagnosed the veteran as having a post-operative scar on his 
right lower abdomen measuring 3.5 inches that was linear, 
moveable and nontender.  Subsequent to offering these 
diagnoses, the examiner opined, "I think that because of the 
associated vaso-spasm of the arteries of the left lower 
extremity due to the chronic thrombophlebitis, this patient 
might benefit from a left lumbar sympathectomy."

Based on its review of the above evidence, in a January 1953 
rating decision, the RO increased the evaluation of the 
veteran's thrombophlebitis of the left leg to 60 percent 
under Diagnostic Code 7121, effective October 23, 1952.

The veteran was next formally evaluated by VA in November 
1954.  Following his physical examination and review of the 
veteran's pertinent in-service and post-service medical 
history, the examiner diagnosed him as having chronic, 
recurrent, thrombophlebitis, to include an acute exacerbation 
of many months duration; secondary vascular and tissue 
changes of both lower extremities; and ulcers (of the legs).  
After offering these diagnoses, the physician opined that the 
veteran had a very poor prognosis and stated, "I personally 
know that this man has tried to work part time and care for 
his legs-I believe 100 percent disability must be 
considered."

The veteran was afforded a VA general surgical examination in 
December 1954.  Based on the findings of the physical 
examination and review of the veteran's medical records, the 
physician diagnosed the veteran as having chronic 
thrombophlebitis, deep, of the left lower extremity that was 
moderately severe and symptomatic, which was manifested by 
swelling, chronic venous stasis, pigmentation and recurrent 
ulceration; a rash on the posterior aspect of the left leg; 
and an ulcer on the posterior calf.  The physician suggested 
that the veteran undergo a lumbar sympathectomy on the left 
side because it might "be of some value;" he also 
recommended that he be hospitalized and observed, "should 
the patient desire it."

In January 1958, when the veteran was 35 years of age, he was 
last formally examined by VA.  In conjunction with the 
examination, the veteran had a chest X-ray, which revealed no 
heart abnormality.  Following a physical examination and 
review of the veteran's records, the physician diagnosed the 
veteran as having chronic, deep, thrombophlebitis of the left 
lower extremity; scarring on the posterior surface of the 
left leg resulting from ulceration; chronic dermatitis 
involving the anterior surface of left lower extremity 
secondary to venous stasis; and bilateral, second-degree pes 
planus.

Based on the above, in a March 1958 rating decision, the RO 
denied entitlement to a higher rating for the veteran's 
service-connected thrombophlebitis and to service connection 
for bilateral pes planus.

The veteran died on July [redacted], 1960.  According to the 
certificate of death, a coronary occlusion was the immediate 
cause of death; a previous coronary occlusion was identified 
as a condition that gave rise to the immediate cause of 
death.  An autopsy was not performed.

In August 1960, the appellant filed a claim of service 
connection for the cause of the veteran's death.  In support 
of her claim, in September 1960, she submitted statements 
prepared by Dr. W. L. Ryder, the Coroner of Rapides Parish, 
and Dr. C. E. Harris, the veteran's family physician, each 
dated earlier that same month.

In his September 1960 statement, Dr. Ryder indicated that an 
investigation of the cause of the veteran's death found that 
he had phlebitis and had had a coronary occlusion.  He 
reported that the veteran was treated at the VA hospital in 
Alexandria, Louisiana, on July [redacted], 1960, and that he went to 
treat the veteran but he was dead on arrival at the VA 
hospital.  Dr. Ryder added that the clinical history 
confirmed that the veteran had a new coronary occlusion that 
was probably related to bouts of phlebitis.

Dr. Harris, in his September 1960 statement, reported that he 
had treated the veteran since August 1954 for his phlebitis.  
The physician stated that on July [redacted], 1960, the veteran had 
of "indigestion-type pain," and that he was rushed to the 
VA hospital in Alexandria, Louisiana, but was dead on 
arrival.

In December 2002, the appellant submitted a detailed, October 
2002 report prepared by Ralph C. Kolbeck, Ph. D., an 
Associate Professor of Physiology and the Director of Medical 
Physiology at the Medical College of Georgia.  At the outset 
of his report, Dr. Kolbeck indicated that he had been 
employed by that institution since 1973, and had conducted a 
course of research focusing on the strengths and weakness of 
the cardiovascular system.  He added that he was also 
responsible for teaching medical students about the heart and 
circulatory system.

Dr. Kolbeck indicated that there were certain points about 
the veteran's medical history that were uncontested, 
including that he had appendicitis during service that 
required surgery and that he subsequently developed phlebitis 
in his left leg due to the surgery, for which service 
connection was established.  The examiner added that it was 
clear that the veteran suffered from this condition for the 
rest of his life, which was later identified as 
thrombophlebitis, and that he died when he was 38 years of 
age.  Dr. Kolbeck reported that the one question that 
remained unclear was the relationship between the veteran's 
thrombophlebitis and his death by means of coronary 
occlusion.

Prior to addressing this question, Dr. Kolbeck stated that 
the heart was the center of the circulatory system and is 
divided into two halves.  He explained that the right half of 
the heart pumping blood to the lungs, where it picks up 
oxygen from the air we breathe to be delivered to the entire 
body.  Dr. Kolbeck indicated that the left side of the heart 
pumps the freshly oxygenated blood to the rest of the body.  
He added that as the blood leaves the heart it travels 
through blood vessels known as arteries, and when the blood 
returns to the heart it travels through blood vessels called 
veins.  The first artery that receives blood from the left 
side of the heart is the coronary artery that brings blood to 
the heart itself.  He pointed out that that was the artery 
that Drs. Ryder and Harris, the coroner and family physician, 
respectively, contended was occluded (closed) and was in some 
way "related to his bouts of phlebitis."

Dr. Kolbeck noted that the veteran suffered from 
"thrombo"phlebitis, which means that there was a strong 
possibility that blood clots would form in the area of 
inflammation.  He stated that, once formed, these dangerous 
clots could break away and enter the blood stream.  Dr. 
Kolbeck elaborated that as these clots would enter the 
bloodstream, they would travel through the veins to the right 
side of the heart.  A clot arriving in the heart would be 
immediately propelled to the lungs, and the blood vessels in 
the lungs are so incredibly small that it would be impossible 
for a blood clot to travel through them into the left side of 
the heart-and into the coronary arteries.  (Emphasis in 
original).  Dr. Kolbeck added, "For emphasis, I repeat, a 
blood clot traveling from the area of [the veteran's] 
phlebitis could not possibly be related to a coronary 
occlusion because the clot simply could not reach his 
coronary arteries on the left side of the heart.

The examiner further reported that no autopsy was performed 
and he saw no basis upon which to draw the conclusion that 
the veteran's death was caused by a coronary occlusion.  In 
addition, he noted that the veteran was very young at the 
time of his death and heart attacks at that age are very 
rare, especially given his family history of no heart 
trouble.  Moreover, he pointed out that since the veteran was 
dead on arrival to the hospital, it would not have been 
possible for doctors to gather information about his 
symptoms.

Instead, based on his review of the record, Dr. Kolbeck 
opined that the veteran did not die from a coronary occlusion 
and that the cause of death listed on his death certificate 
was in error.  (Emphasis again in original).  Rather, he 
stated that it was most logical that the veteran's death was 
caused by a pulmonary embolism, i.e., a blood clot in the 
lungs.  Dr. Kolbeck added that he consulted with two 
pathologists there at the Medical College of Georgia, and 
that both agreed with him.  In fact, he stated that both 
physicians were "extremely surprised" that any doctor would 
attempt to relate a coronary occlusion with thrombophlebitis.

In sum, Dr. Kolbeck stated that the veteran's phlebitis did 
not lead to a coronary occlusion because it would be contrary 
to established and accepted medical principles, but that 
thrombophlebitis is often related to blood clots in the 
lungs, and thus the veteran's death was could have been 
related to his service-connected thrombophlebitis by means of 
a pulmonary embolism.  (Emphasis in the original),  Finally, 
Dr. Kolbeck submitted a hand-drawn diagram further explaining 
his theory that the veteran's death was due to a pulmonary 
embolism rather than a coronary occlusion.

That same month, the appellant and her son testified via 
videoconference at a hearing before the undersigned Veterans 
Law Judge.  At the outset, her representative highlighted Dr. 
Kolbeck's opinion and noted that Dr. Kolbeck had reviewed all 
of the veteran's records prior to drafting his report.  In 
addition, her representative pointed out that a 1958 VA X-ray 
showed that the veteran had no evidence of heart disease 
prior to his death, a fact which the appellant stressed in 
her testimony.  During the hearing, she also emphasized the 
severity of the veteran's service-connected thrombophlebitis, 
and noted that he was medically discharged from service due 
to the condition.  Further, the appellant's son noted that 
the death certificate was in error and the cause of death was 
a "misdiagnosis," highlighting that it was completed by 
family doctors, not cardiologists.

In an April 2003 decision, the Board reopened the appellant's 
cause of death claim, noting that Dr. Kolbeck's report 
supported the appellant's theory that the veteran's service-
connected phlebitis was in fact a contributory cause of his 
death because he died as a consequence of a pulmonary 
embolism rather than a coronary occlusion.

In June 2003, the Board remanded the case to cure a 
procedural defect in the VCAA notice requirements and for 
further development, to include having the veteran's claim 
folder reviewed by a panel of experts to determine the cause 
of his death.  

The Board instructed that the panel, based on a review of the 
claim's folder, should provide a consensus opinion addressing 
whether it was medically more likely then not that the 
veteran's service connected left leg thrombophlebitis caused, 
or contributed substantially or materially, to any condition 
that ultimately led to the veteran's death.  The Board 
directed that panel, in providing the opinion, to 
specifically comment on the one offered by Dr. Kolbeck, to 
include discussing whether the cause of death listed on the 
certificate of death was a misdiagnosis.

In a July 2003 report, a single VA examiner reviewed the 
veteran's case.  In his report, he noted that he had 
appendicitis during service and that an appendectomy was 
performed in 1954, when the veteran developed 
thrombophlebitis and deep vein thrombosis.  The examiner 
added that in 1960 the veteran was admitted to a hospital and 
a diagnosis of "coronary" was made.  He stated that the 
veteran suffered heart pain and was dead on arrival at the VA 
hospital.  The examiner noted that Dr. Kolbeck had maintained 
that the veteran died due to a pulmonary emboli rather than a 
coronary occlusion.  However, the examiner indicated that he 
did not have the background history of the veteran, but based 
on the findings he had, the veteran died a sudden cardiac 
death with coronary artery disease.  Finally, he reported 
that because no autopsy was performed and the veteran died of 
coronary artery disease and that his death was not related to 
service.

Based on the July 2003 VA examination report, in August 2003 
the RO confirmed and continued the denial of service 
connection for the cause of the veteran's death.

Finally, in statements and written argument, citing Dr. 
Kolbeck's report, the appellant and her representative 
reiterated that the diagnosis on the death certificate was in 
error and that the veteran's death resulted from a pulmonary 
embolism that was related to his service-connected 
thrombophlebitis.

Analysis

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

Following a review of the entire evidence of record, the 
Board notes that, in his October 2002 report, Dr. Kolbeck 
provided an in-depth explanation for his conclusion that the 
veteran likely died as a consequence of a pulmonary embolism, 
rather than due to a coronary occlusion.  In support of this 
opinion, Dr. Kolbeck discussed the workings of the heart and 
its relationship to the cardiovascular system, and to the 
rest of the body.  Moreover, as the appellant has pointed 
out, his findings are based on his review of the veteran's 
complete medical history.

In the report, Dr. Kolbeck noted the veteran suffered from 
thrombophlebitis, which indicates that there was a strong 
possibility that blood clots would form in the area of 
inflammation, i.e., the service-connected disability.  
Moreover, he explained that, once formed, these dangerous 
clots could break away and enter the bloodstream.  
Significantly, Dr. Kolbeck discussed why, based on 
established and unchallenged medical principles, it was 
medically impossible for the veteran to have died due to a 
coronary occlusion; he stated that if such a clot were to 
enter the bloodstream and arrived in the heart it would be 
immediately propelled to the lungs.  Dr. Kolbeck also 
stressed that the blood vessels in the lungs are so 
incredibly small that it would be impossible for a blood clot 
to travel through them into the left side of the heart and 
into the coronary arteries.  Indeed, for emphasis, Dr. 
Kolbeck reiterated that a blood clot traveling from the area 
of the veteran's phlebitis could not possibly be related to a 
coronary occlusion because the clot simply could not reach 
his coronary arteries on the left side of the heart.

In addition, Dr. Kolbeck pointed out that no autopsy was 
performed and he saw no basis upon which to draw the 
conclusion, which Drs. Ryder and Harris did, that the 
veteran's death was caused by a coronary occlusion.  He also 
noted that the veteran was very young at the time of his 
death and heart attacks at that age are very rare, especially 
given his family history of no heart trouble.  Dr. Kolbeck 
further observed that since the veteran was dead on arrival 
to the hospital, it would not have been possible for doctors 
to gather information about his symptoms, thus challenging 
another basis for the opinions offered by Drs Ryder and 
Harris.

Instead, based on his review of the record, Dr. Kolbeck 
opined that the veteran did not die from a coronary occlusion 
and that the cause of death listed on his death certificate 
was in error; rather, he concluded that the most logical 
explanation was that the veteran's death was caused by a 
pulmonary embolism, i.e., a blood clot in the lungs.  
Moreover, Dr. Kolbeck noted that two pathologists with whom 
he had consulted at the Medical College of Georgia agreed 
with him, and in fact, both physicians were "extremely 
surprised" that any doctor would attempt to relate a 
coronary occlusion with thrombophlebitis.

Other evidence addressing this question was provided by a VA 
examination in a July 2003 report.  At the outset, the Board 
observes that the report was prepared by one VA examiner 
rather than a panel, and thus it does not comply with the 
June 2003 remand instructions.  In addition, it appears that 
the VA examiner did not carefully review the veteran's 
medical history because the report is compromised by numerous 
obvious factual errors, including the dates of the veteran's 
service and onset of his thrombophlebitis; indeed, he 
specifically reported that he did not "have the background 
history of the veteran."  Moreover, the examiner offered no 
basis for his conclusion that the veteran died as a 
consequence of coronary artery disease, which as noted above, 
is inconsistent with the VA medical evidence that clearly 
establishes that he had no evidence of any heart disease.  As 
a result, the July 2003 medical report is inadequate and thus 
has no probative value regarding the appellant's claim.  See 
generally Powell v. Brown, 12 Vet. App. 31, 34-35 (1999) 
(When the most recent examination of record is inadequate, it 
is not controlling for purposes of the claim).

In viewing the totality of the evidence, including the 
reports by Drs. Ryder, Harris, and Kolbeck, the record is 
equivocal as to whether a service-connected disability 
contributed substantially or materially to cause or hasten 
the veteran's death.  Under 38 C.F.R. § 3.102, when 
reasonable doubt arises regarding any point of a claim, such 
doubt will be resolved in favor of the claimant.  A 
reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107.

In the instant case, the appellant's contentions that the 
veteran death was a likely consequence of a pulmonary 
embolism, which resulted from the veteran's service-connected 
thrombophlebitis, is supported by the October 2002 medical 
report provided by Dr. Kolbeck, and is opposed by the 
September 1960 medical statements provided by Drs. Ryder and 
Harris.  However, the veteran's medical record as a whole 
lends support, in effect, to both the foregoing opinions.  In 
such cases, where the evidentiary record is evenly balanced, 
the benefit of the doubt must be resolved in favor of the 
appellant.  Thus, with the resolution of all reasonable doubt 
in the appellant's favor, the Board determines that service 
connection for the cause of the veteran's death is warranted.  
Accordingly, the appeal is granted.


ORDER

Service connection is granted for the cause of the veteran's 
death.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



